PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GONZALES et al.
Application No. 16/615,375
Filed: 20 Nov 2019
For: DEVICE FOR PRODUCING RADIO FREQUENCY MODULATED X-RAY RADIATION
:
:
:       DECISION ON REQUEST
:           UNDER 37 CFR 5.25
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed April 22, 2021, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is DISMISSED.

This decision concerns an application which was filed in Australia as Application No. 2017901986 on May 25, 2017, as international Application No. PCT/AU2018/000078 on May 25, 2018. The application was also filed as national phase entry in the following countries: in Australia as Application No. 2018273789 on October 29, 2019; in China as Application No. 201880034277.2 on November 22, 2019, and in Europe as Application No. 18806114.7 on December 3, 2019.

A grantable petition pursuant to 37 CFR 5.25 must be accompanied by:
	
(a)
(1)    	A listing of each of the foreign countries in which the unlicensed patent application material was filed;
(2)    	The dates on which the material was filed in each country;
(3)  	 A verified statement (oath or declaration) containing:
(i) 	An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
(ii)   	A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii)	An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained; and,
(4) 	The required fee (§ 1.17(g) of this chapter).

(b) 	The explanation in paragraph (a) of this section must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings.

The petition is accompanied by a verified statement by Christopher Richard Wilkinson (“the Wilkinson declaration”). The following information is provided in the Wilkinson declaration:

Declarant Christopher Richard Wilkinson (“Wilkinson”) states he is a Partner with Madders Patent and Trade Mark Attorneys and is a Registered Australian and New Zealand Patent Attorney.1
Wilkinson is the Patent Attorney responsible for managing the patent portfolio on behalf of Australian company Micro-X Limited, ACN (hereinafter “Micro-X”).2
Dr. Brian Gonzales (“Gonzales”), a U.S. citizen and resident, and co-inventor of the invention which is the subject of this application for patent, was hired by Micro-X as their Chief Imaging Scientist. Gonzales is a U.S. resident and works in both the U.S. and Australia.3
Micro-X began to work on the subject matter of the application in early, 2017, and on May 25, 2017, an Australian provisional application for patent, No. AU2017901986 was filed by an Australian law firm (Philips Ormonde Fitzpatrick).4
Gonzales was approached by Anthony Skeats (“Skeats”) in March 2018 and attended a meeting at Micro-X’s office on March 8, 2018. Gonzales and Robert Sheehy (“Sheehy”), another inventor of the subject application, were also present. At that meeting the subject matter of the subject application as well as Applications Nos. 17/057,026 & 17/045,463 were discussed.5
Wilkinson then took over management of the Micro-X patent portfolio and held further meeting with Gonzales at Micro-X’s Australia office and filed PCT Application No. PCT/AU2018/000078, which claimed priority to AU2017901986 on May 25, 2018. Wilkinson then began to file the national phase applications listed above, including the subject application.6
Wilkinson states that at the time the PCT application was filed, he “did not have a deep understanding of the U.S. foreign filing requirements,” and that at the time of filing, it as apparent that the inventions disclosed d in the subject application and Applications Nos. 17/057,026 and 17/045,463 were substantially made in Australia.7
Under Australian law, there is no requirement for Australian companies to seek foreign filing licenses.8
Wilkinson states that as a result of another recent filing, he had cause to look in more detail to the U.S. foreign filing requirements and has come to understand that an invention “made in the U.S.” includes inventions partly “made in the U.S.” He now believes that some development of invention likely occurred when Gonzales was in the U.S..9
Wilkinson states that his error was a failure to understand the potentially broad scope of 35 U.S.C. 184 and in particular what constitutes an invention “made in the U.S.” for the purpose of 35 U.S.C. 184. Contributing factors were than the invention was conceived and substantially developed in Australia, and the differences between Australian patent law and U.S. patent law. Additionally, no secrecy order was applied to the above-identified Australian provisional Application No. AU2017901986. Wilkson further states that while he does not know why the attorney that filed the Australian provisional Application No. AU2017901986 did not seek a foreign filing license, his best guess was it was due to a similar combination of factors.10

The petition complies with requirements (1), (2), (3)(i), and (4) of 37 CFR 5.25. Petitioner has provided a listing of each of the foreign countries in which the unlicensed patent application material was filed; the date on which the material was filed in another country; an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order; and, the required petition fee.  The petition does not comply with the requirements of 37 CFR 5.25(a)(3)(i), (3)(ii), and (3)(iii), and 5.25(b). 

At the outset, it is noted that a grantable petition under 37 CFR 5.25 requires that petitioner
provide an explanation and make a showing that by which the Office can conclude the
proscribed applications were filed through error. The required showing must, therefore, identify
the error that resulted in the filing of the foreign applications without first obtaining a foreign
filing license. 

It is noted that Wilkinson’s statement that “some development of the invention likely occurred” while Gonzales was in the US and travelling between the US in Australia,   suggest that the applicant is not entirely sure that a foreign filing license is required for the subject foreign applications.11  Further, as to the circumstances under which proscribed Australian patent application AU2017901986 was filed for which petitioner now seeks a retroactive foreign filing license, Wilkinson states, “[w]hilst I do not know why the attorney that filed Australian
provisional application AU2017901986 did not seek a foreign filing license, my best guess
would be that it was due to a similar combination of factors”.12

It is noted that 35 U.S.C. § 1.84(a) provides:



As is made clear by 35 U.S.C. 1.84(a) cited above, the USPTO has no authority to grant a petition under 37 CFR 5.25 unless petitioner determines that the application was filed abroad through error and that a retroactive foreign filing license is required. Accordingly, seeking a retroactive foreign filing license without a concrete determination by the applicant that such is necessary does not satisfy the standard set forth by 35 U.S.C. 1.84(a). It is further noted that the USPTO will not determine whether a foreign filing license is required before the proscribed application was filed abroad and has no rule whatsoever in making that determination. The USPTO will only determine whether an application that applicant determines is proscribed was filed through error upon the filing of a petition under 37 CFR 5.25 and consideration of the merits of the showing made therein. The renewed petition must devoid of any summary or language that shifts the responsibility of determining whether a foreign filing license is required for the foreign filed application from the applicant to the Office.

As to the requirements of 37 CFR 5.25(a)(3)(i) and (3)(ii) requires a showing that the retroactive foreign filing license has been diligently sought after discovery of the proscribed nature of the foreign applications. It is noted that the proscribed applications were filed in Australia on May 25, 2017, in the PCT on May 25, 2018, in Australia on October 29, 2019, in China on November 22, 2019, and in Europe on December 3, 2019, yet the first petition under 37 CFR 5.25 was not filed until April 22, 2021. As to the diligence requirement, Wilkinson states that “as a result of another recent filing, I have had cause to look in more detail into the requirements of 35 U.S.C. 184.”13 

A grantable petition under 37 CFR 5.25 requires that petitioner make a showing that petitioner was diligent in seeking the retroactive foreign filing license once petitioner discovered that such was required. On renewed petition, petitioner is required to inform the Office of specifically when petitioner became aware that a foreign filing license was required As part of the showing required by 37 CFR (a)(3)(i1), documentary evidence, such as copies of letters or e-mail communications, that corroborate the statements made as to diligence must accompany the petition. 

As to the requirements of 37 CFR 5.25(a)(3)(iii), it is noted that the verified statement must be by the person, or persons, who had direct knowledge and made the decision to 

It is also noted that Wilkinson indicates that the proscribed Australian application
AU2017901986 was filed by an attorney other than himself. A grantable petition under 37 CFR 5.25 requires a verified statement from each person who has first-hand knowledge and participated in making the decision to file the application abroad before obtaining a foreign filing license. As to the Australian application AU2017901986, the renewed petition is required to be accompanied a verified statement from the applicant informing as to the circumstances under which the proscribed application was filed, including informing the Office whether the attorney that filed the application would have been responsible for obtaining a foreign filing license. If the attorney would have been responsible for obtaining the foreign filing license prior to the application being
filed, the renewed petition must be accompanied by a verified statement from the attorney setting forth his or her understanding of the circumstances under which the proscribed Australian application AU2017901986 was filed and informing whether, at the time the attorney filed the proscribed application, the attorney was aware of the foreign filing license requirement. If petitioner is not able to obtain a statement from the attorney the renewed petition must be accompanied by a petition under 37 CFR 1.183 and fee payment under 37 CFR 1.17(f) requesting waiver of the of the requirement of 37 CFR 5.25 that a verified statement from the attorney.14

Further, as to the requirements 37 CFR 5.25(a)(3)(iii), the showing in the petition and verified statement of error as contemplated by 37 CFR 5.25 is incomplete in that it does not explain what the procedures of the applicant Micro-X Limited and/or Madderns Patent and Trade Mark Attorneys were for determining whether a foreign filing license is required, and for obtaining the same, before an application is filed abroad. The petition does not explain whether, in its general procedures, the applicant and/or Madderns Patent and Trade Mark Attorneys had stated procedures for determining whether a foreign filing license required, and for obtaining the same, before an application is filed or whether any 
without the required foreign filing license having been obtained, and why such checks failed in this instance. If the applicant and/or Madderns Patent and Trade Mark Attorneys had no general procedures for determining whether a foreign filing license was required and for obtaining the same contemporaneous with the filing of the subject proscribed applications, the applicant must affirmatively so state upon renewed petition. 

Further, on renewed petition, applicant is required to inform the Office whether the filing of the subject proscribed applications were the first occasions on which the applicant first filed an application in a foreign country where at least one inventor made an inventive contribution in the United States requiring a foreign filing license to be obtained. The statement(s) must be accompanied by supporting documentary evidence, if such is available.

Additionally, it is noted that Wilkinson states that “[a]t the time of filing PCT application PCT/AU2018/000078, I did not have a deep understanding of the US foreign filing requirements under 35 U.S.C. 184.”15 On renewed petition, Wilkinson is required to provide a supplemental verified statement affirmatively stating whether Wilkinson was aware of the foreign filing license requirement contemporaneous with the filing of the proscribed applications.

As to the requirements of 37 CFR 5.25(b), the petition lacks a showing that the proscribed filing was made through error. The petition was not accompanied by copies of supporting documents, such as letter of transmittal or instructions for filing relative to the proscribed filing. With due consideration of requirements of 37 CFR 5.25(b) as cited above, the renewed petition must be accompanied by a showing of facts as to the nature of the error and should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country. Further, the renewed petition must be accompanied by copies of any necessary supporting documents, such as letters of
transmittal or instructions for filing from the person at Micro-X Limited who authorized the filing of the proscribed applications to Madderns Patent and Trade Mark Attorneys and the attorney that filed proscribed Australian application AU2017901986 instructing the proscribed applications to be filed. If no written instructions for filing exists, i.e., the instructions to file were given verbally, the renewed petition must so state.

Accordingly, the provisions of 37 CFR § 5.25 have not been fully met. The petition is
dismissed. In the absence of response within two months days of the mailing date of this
decision, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken. Extensions of time may be obtained under 37 CFR 1.136(a).

16  hand-delivery,17 or facsimile.18

Telephone inquiries regarding this decision may be directed to Attorney Advisor Douglas I. Wood at (571)272-3231.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wilkinson declaration, Page 1.
        2 Wilkinson declaration, Page 1, paragraph 1.
        3 Id., Paragraph 4.
        4 Id., Paragraph 5.
        5 Id., Paragraph 6.
        6 Id., Pages 1-2, Paragraph 7.
        7 Id., Page 2, Paragraph 8.
        8 Id., Paragraph 9.
        9 Id., Paragraphs 11-12.
        10 Id., Paragraph 13.
        11 See Note 11, supra.
        12 See Note 12, supra.
        13 See Note 11, supra.
        14 The showing required to accompany the petition under 37 CFR 1.183 is similar to that of showing to establish the unavailability of an inventor. Petitioner must make a showing, i.e., documentary evidence, that petitioner has made a diligent effort to contact the person. (See MPEP § 409.03(d) for guidance in establishing unavailability of an inventor, or, for establishing an inventor’s refusal). Such documentary evidence would include copies of e-mail or other correspondence sent to the person requesting his assistance and/or statements from persons that made the attempt to contact the person.
        15 See Note 9, supra.
        16 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450
        17 Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
        18 (571) 270-9959; Office of Licensing and Review facsimile number.